Remet Corp. v Estate of Pyne (2019 NY Slip Op 00775)





Remet Corp. v Estate of Pyne


2019 NY Slip Op 00775


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


1252 CA 18-00427

[*1]REMET CORPORATION, PLAINTIFF-APPELLANT,
vESTATE OF JAMES R. PYNE, KATHERINE B. PYNE, INDIVIDUALLY, AND AS EXECUTOR OF THE LAST WILL AND TESTAMENT OF JAMES R. PYNE, AND AS TRUSTEE OF THE LAST WILL AND TESTAMENT OF JAMES R. PYNE, EDWARD R. WIEHL, AS EXECUTOR OF THE LAST WILL AND TESTAMENT OF JAMES R. PYNE, AND AS TRUSTEE OF THE TRUST ESTABLISHED UNDER PARAGRAPH THIRD OF THE LAST WILL AND TESTAMENT OF JAMES R. PYNE, AND J.P. MORGAN ESCROW SERVICES, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), AND TROUTMAN SANDERS, CHICAGO, ILLINOIS, FOR PLAINTIFF-APPELLANT. 
NEIL M. GINGOLD, FAYETTEVILLE, FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered May 25, 2017. The order, among other things, denied plaintiff's cross motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Remet Corp. v Estate of Pyne ([appeal No. 2] — AD3d — [Feb. 1, 2019] [4th Dept 2019]).
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court